544 So. 2d 313 (1989)
Alberto SALAZAR, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 88-00806.
District Court of Appeal of Florida, Second District.
June 2, 1989.
James Marion Moorman, Public Defender, and Paul C. Helm, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joseph R. Bryant, Asst. Atty. Gen., Tampa, for appellee.
FRANK, Judge.
The appellant, who entered a plea of guilty to two counts of attempted second degree murder with a firearm, was sentenced pursuant to the Youthful Offender Act, § 958.04(2), Fla. Stat. (1985), to four years with three years mandatory minimum, followed by two years of probation. He has appealed the imposition of the three year mandatory minimum. Section 958.04(2) provides that the penalties established in the Youthful Offender Act shall be imposed in lieu of other criminal penalties authorized by law. Thus, the three year mandatory minimum for use of a firearm provided by section 775.087(2), Florida Statutes (1985), does not apply to a youthful offender, and it is reversible error to impose such a penalty. Dean v. State, 476 So. 2d 318 (Fla. 2d DCA 1985). The other issues raised by the appellant are meritless.
Accordingly, we reverse the sentence and remand with directions for the trial court to strike the mandatory minimum sentence.
RYDER, A.C.J., and PARKER, J., concur.